United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1369
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Juan Hernandez-Martinez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 14, 2016
                            Filed: December 13, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      After Juan Hernandez-Martinez pled guilty to a single count of illegal reentry
following a conviction for an aggravated felony in violation of 8 U.S.C. § 1326(a)
and (b)(2), the district court1 sentenced him to 24 months’ imprisonment. Hernandez-
Martinez challenges his sentence on procedural and substantive grounds. We affirm.

       A federal grand jury indicted Hernandez-Martinez for illegal reentry to the
United States following conviction for an aggravated felony, and he pled guilty. The
Presentence Investigation Report determined a total offense level of 13 and a criminal
history category of IV. Consequently, his advisory sentencing guidelines range was
24 to 30 months. At sentencing, Hernandez-Martinez requested a sentence of one
year and one day, arguing that his criminal history was overstated because his 2003
grand larceny conviction occurred when he had little money and needed to support
a child with severe medical needs. The Government requested a sentence within the
guidelines range. The district court noted that there are always “reasons why people
do the things that they do” and that it was “required to consider a defendant’s history
and characteristics.” It also acknowledged that Hernandez-Martinez had pled guilty
and “appreciate[d] the fact that he [was] classified as a trustee at the jail . . . [and was]
a good worker in the kitchen.” Finally, the court accepted that Hernandez-Martinez
returned to the United States only after being shot in Honduras and fearing for his
life. Notwithstanding those facts, the district court determined that Hernandez-
Martinez was “a danger to society” because he had a significant criminal history and
three prior deportations. Accordingly, the district court found that the advisory
sentencing guidelines range was “not excessive” and sentenced Hernandez-Martinez
to 24 months’ imprisonment.

      “In reviewing a defendant’s sentence, we first ensure that the district court did
not commit significant procedural error . . . then, absent significant procedural error,
we review the sentence for substantive reasonableness.” United States v. San-Miguel,
634 F.3d 471, 473 (8th Cir. 2011) (quotation omitted). Hernandez-Martinez alleges


       1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                            -2-
that the district court procedurally erred by presuming that a sentence within the
guidelines range was reasonable, though his main argument is that the district court
substantively erred by improperly weighing the 18 U.S.C. § 3553 factors.

       “In reviewing a sentence for procedural error, we review the district court’s
factual findings for clear error and its application of the guidelines de novo.” United
States v. Barker, 556 F.3d 682, 689 (8th Cir. 2009). Hernandez-Martinez asserts that
the district court procedurally erred by presuming a sentence within the guidelines
range was reasonable instead of independently determining an appropriate sentence,
in contravention of Nelson v. United States. See 555 U.S. 350, 352 (2009) (“Our
cases do not allow a sentencing court to presume that a sentence within the applicable
Guidelines range is reasonable.”). He bases his argument on the district court’s
comment, “So I think that the guidelines in this case are not excessive.” However,
read in context, this language merely indicates the district court considered
Hernandez-Martinez’s arguments in favor of his requested sentence and determined
that a sentence within the guidelines range was appropriate. Encountering a similar
argument in United States v. Bolden, we determined “[t]he statement does not
demonstrate the district court presumed the advisory Guidelines range was
reasonable.” 596 F.3d 976, 985 (8th Cir. 2010). Accordingly, Hernandez-Martinez
has failed to show the district court procedurally erred.

          Hernandez-Martinez next argues that his within-guidelines sentence was
substantively unreasonable because the district court improperly weighed the
§ 3553(a) factors. We review this claim under a “deferential abuse-of-discretion
standard, taking into account the totality of the circumstances.” United States v.
Young, 644 F.3d 757, 762 (8th Cir. 2011); see also United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (“A district court abuses its discretion when
it . . . considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.”). Additionally, Hernandez-Martinez’s sentence is within the
guidelines range, so we accord it a presumption of reasonableness, see Bolden, 596

                                         -3-
F.3d at 985, and note that “[t]he district court has wide latitude to weigh the
§ 3553(a) factors in each case and assign some factors greater weight than others in
determining an appropriate sentence.” United States v. Borromeo, 657 F.3d 754, 757
(8th Cir. 2011) (quotation omitted).

       Here, the district court expressly considered and did not clearly err in weighing
the § 3553(a) factors. See Feemster, 572 F.3d at 464. The court heard the
circumstances surrounding Hernandez-Martinez’s 2003 grand larceny conviction and
acknowledged that it was required to consider his history and characteristics. See 18
U.S.C. § 3553(a)(1). The court also recognized his exemplary record in jail and his
experience in Honduras. At the same time, the court found that these circumstances
did not excuse or justify his crimes. The court then pointed to his significant criminal
history—which included convictions for grand larceny, assault and battery, DUI, and
another illegal reentry following a conviction for an aggravated felony—and
determined that Hernandez-Martinez was a danger to society. The court concluded
with an independent assessment that the guidelines range was “not excessive” and
sentenced Hernandez-Martinez at the low end of the range. This discussion is more
than sufficient to show that the district court considered the appropriate factors and
reasonably determined that the seriousness of the offense and Hernandez-Martinez’s
extensive criminal history outweighed any mitigating circumstances surrounding his
characteristics and personal history. As a result, this is not “the unusual case when
we reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable.” See Feemster, 572 F.3d at 464
(quotation omitted).

      For the foregoing reasons, we affirm Hernandez-Martinez’s sentence.
                      ______________________________




                                          -4-